Title: Abigail Adams 2d to Elizabeth Cranch, 20 October 1779
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch




October 20 1779


I have began too or three letters to you but have burnt them, all for reasons that you need not be inquisitive to know. If they had been fit for your perusal you should have seen them: I have just returned from Germantown, my favourite Miss Mayhew is there, in as good spirits as usual.
Our friend Amanda talks of leaveing Germantown her mamma has sent for her, I had not time to ask her why. She left us so soon, I shall lament the loss of her company. She has a disposition that pleases me much, I love her sincerely and wish that she may be happyly situated in this vain and transitory state until she receives the reward of the good and just in another world.
You have had the pleasure of seeing Monsieur Groisbriand and Miss Broom. If he had given his hand to Miss Broom instead of Miss Scot I should have retained the same opinion of him I had before, I think he did not show a delicate taset to prefer the latter to the former, when in her heart she ridiculed him because he was a frenchman.
I have endeavoured several times to come and see you but all in vain so you must take the will for the deed.
There has an agreable person come into town upon a vissiat. It is my delight to puzzel people. I shant mention his name. He is not handsome but very agreable, writes excessive prety letters &c. &c. &c. &c. &c. &c. &c.
My Love to all friends. That health and happyness may ever be your attendants is the wish of your

Mercella

